         Case 1:19-cv-08034-ALC-OTW Document 70 Filed 10/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
JENNIFER BAWDEN,
                                                              :
                                       Plaintiff,             :   19-CV-8034 (ALC) (OTW)
                                                              :
                      -against-                               :          ORDER
                                                              :
DAVID K. TOWNES,                                              :
                                                              :
                                       Defendant.             :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties appeared for a status conference on October 20, 2020. It is HEREBY

ORDERED that:

     •    Plaintiff is directed to order a transcript of the conference and provide a copy to

          Defendant.

     •    Plaintiff shall provide discussed caselaw to Defendant by COB October 21, 2020.

     •    Defendant shall file any counterclaims by November 20, 2020.

     •    Parties shall exchange initial disclosures by December 18, 2020. Plaintiff is directed to

          meet and confer with Defendant regarding a revised 26(f) report, available at

          https://www.nysd.uscourts.gov/sites/default/files/practice_documents/otwProposedC

          aseManagementPlanForProSeCases.pdf. Plaintiff shall file the revised report by

          December 1, 2020.
      Case 1:19-cv-08034-ALC-OTW Document 70 Filed 10/20/20 Page 2 of 2




       The Clerk of Court is respectfully requested to update Defendant’s address to 900 Park

Ave., New York, NY 10075, and mail a copy of this Order to the pro se Defendant.



SO ORDERED.

                                                         s/ Ona T. Wang
Dated: October 20, 2020                                             Ona T. Wang
       New York, New York                                  United States Magistrate Judge




                                              2
